Citation Nr: 0511080	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  02-19 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, claimed as hypertension with a history of chest 
pain.

2.  Entitlement to service connection for a chronic 
genitourinary disability, claimed as benign prostatic 
hypertrophy.

3.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder.

4.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  His military records show that he was an 
infantryman in the United States Army and that he served in 
combat in the Republic of Vietnam and was awarded the Combat 
Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 2000 and 
October 2002 by the Chicago, Illinois, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The file includes correspondence from the veteran that raises 
the issue of entitlement to service connection for a cervical 
spine disability.  As this issue has not been adjudicated, it 
is referred to the RO for appropriate action.

The issue on appeal regarding entitlement to an initial 
rating in excess of 50 percent for post-traumatic stress 
disorder (PTSD) is remanded to the RO via the Appeals 
Management Center in Washington, D.C. for further procedural 
development.  As the issue of entitlement to a TDIU is 
inextricably intertwined with the outcome of this rating 
issue, it will be held in abeyance pending resolution of the 
claim.  See Holland v. Brown, 6 Vet. App. 443 (1994).


FINDINGS OF FACT

1.  A chronic disease of the cardiovascular system, including 
hypertension, did not have its onset during military service.

2.  A chronic disability of the genitourinary system, 
including benign prostatic hypertrophy, did not have its 
onset during military service.


CONCLUSIONS OF LAW

1.  A chronic disease of the cardiovascular system was not 
incurred in or aggravated by active military service, nor can 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  A chronic disability of the genitourinary system was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA as it applies to 
the claims for VA compensation for a chronic disease of the 
cardiovascular system and a chronic disability of the 
genitourinary system in correspondence dated in February 
2002, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate these 
aforementioned claims and has been provided opportunities to 
submit such evidence.  A review of the claims file also shows 
that VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claims 
during the course of this appeal.  The veteran's service 
medical records and pertinent VA and private medical records 
covering the period from 1981 to 2003, including records 
pertaining to his claim for Social Security Administration 
(SSA) benefits, have been obtained and associated in the 
claims file.  He has also been provided with VA examinations 
that address the service connection claims on appeal.  
Finally, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Moreover, in the case of 
cardiovascular disease, service connection may be granted if 
such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

(a.)  Cardiovascular Disease, Claimed As Hypertension.

The veteran's service medical records show that on induction 
examination in July 1966, his cardiovascular system was 
clinically normal and chest rays revealed no abnormal 
cardiological findings.  His blood pressure was normal at 
118/64 and he denied having any significant medical history 
involving his heart, arteries, or veins.  

In November 1967, he was treated for complaints of chest pain 
that was attributed to a diagnosis of muscle strain resulting 
from having to carry a heavy machine gun on a sling that was 
mounted across his chest.  Chest x-rays taken in conjunction 
with this treatment were normal and revealed no abnormalities 
with respect to his heart.

On separation examination in August 1968, the veteran's 
cardiovascular system was clinically normal and his chest x-
rays were also within normal limits.  His blood pressure was 
reported as normal at 120/70 and he reported having no 
significant history with regard to his cardiovascular system.

Post-service medical records show no diagnosis or treatment 
for cardiovascular disease for over a decade after the 
veteran's separation from active duty.  Beginning in 1981, 
private and VA medical records show that the veteran 
complained of recurring chest pain.  The private medical 
records indicated that these symptoms represented possible 
heart disease.  However, his blood pressure readings were 
normal and the report of an August 1981 VA examination was 
unable to conclude that the veteran had any diagnosis of 
cardiovascular disease.  Later private, SSA, and VA medical 
records from 1988 show that the veteran was diagnosed with, 
and treated for hypertension, angina, coronary artery 
disease, and ischemic heart disease.  The records are in 
general concurrence that onset of the veteran's 
cardiovascular disease began in 1981.  The SSA determined 
that he was disabled as of February 1989 due to coronary 
artery disease for purposes of determining entitlement to SSA 
benefits.  None of the records present any objective medical 
opinion that his cardiovascular disease was etiologically 
related to his period of military service.

Based on the evidence of record, service connection for 
cardiovascular disease is not warranted.  The objective 
evidence shows that his cardiovascular system was normal 
throughout his entire period of active duty and did not have 
its onset until well over a decade had elapsed since his 
honorable discharge from the United States Army, thereby 
exceeding by many years the one-year presumptive period in 
which a disease of his cardiovascular system would have had 
to have manifested to a compensable degree following his 
separation from service.  Furthermore, there is no medical 
opinion from a physician that has otherwise drawn a link 
between the veteran's current cardiovascular disease and his 
military service.  The appeal in this regard must therefore 
be denied.  Because the evidence in this case is not 
approximately balanced with regard to the merits of this 
claim, the benefit of the doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2004); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Chronic Genitourinary Disability, Claimed As Benign 
Prostatic Hypertrophy.

The veteran's service medical records show normal 
genitourinary findings on military induction examination in 
July 1966.  Examination of his prostate was also clinically 
normal.  Although the veteran was diagnosed and treated for 
venereal disease in 1968, by the time of his separation 
examination in August 1968 his prostate and genitourinary 
system were reported as within normal limits.

Post-service medical records show that on VA examination in 
March 1994, his testes, penis, and prostate were normal.  
Digital rectal examination revealed a prostate gland that was 
normal in size and consistency with no prostatic nodules 
detected.  Subsequently, VA and private medical records show 
treatment for benign prostatic hypertrophy in the late 
1990's, and treatment for scrotal cysts and epididymitis in 
2001.  The recording commentaries of the treating physicians 
who made these medical records do not present any nexus 
opinions regarding a relationship between these genitourinary 
problems and the veteran's period of military service.  

In view of the foregoing discussion of the facts of the case, 
the Board concludes that an award of service connection for a 
chronic disability of the genitourinary system is not 
warranted.  The objective evidence shows that his 
genitourinary system was essentially normal throughout his 
entire period of active duty and that the venereal disease 
that was treated in service was acute and resolved without 
leaving any chronically disabling residuals, as indicated by 
the normal condition of his genitourinary system on 
separation examination in August 1968.  As recently as March 
1994, the veteran's genitourinary system was clinically 
normal on medical examination and the current problems with 
benign prostatic hypertrophy, epididymitis, and scrotal cysts 
were not manifested until some time between the late 1990's - 
2001, which was over 25 years since his separation from 
service.  Furthermore, there is no medical opinion from any 
examining physician that has otherwise established a nexus 
between the veteran's current genitourinary problems and his 
period of military service.  The appeal in this regard must 
therefore be denied.  Because the evidence in this case is 
not approximately balanced with regard to the merits of this 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cardiovascular disease is denied.

Service connection for a chronic genitourinary disability is 
denied.


REMAND

As noted above, in November 2000, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Review of the record reveals that throughout the course of 
this appeal, the veteran has never been provided the notice 
required by the VCAA with respect to the issue of entitlement 
to an initial evaluation in excess of 50 percent for PTSD.  
As previously stated, the inextricably intertwined issue of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability will be held in abeyance 
pending correction of this procedural matter.

Accordingly, this case is remanded for the following actions:

1.  The RO must provide the veteran with 
all notification action required by the 
VCAA with respect to the issue of 
entitlement to an initial evaluation in 
excess of 50 percent rating for PTSD.  
Any additional development procedures set 
forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must also be fully complied 
with and satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to an initial evaluation in 
excess of 50 percent for PTSD and for a 
total rating for compensation purposes 
based upon individual unemployability.  
If any benefit remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


